     Case 20-12890-mkn        Doc 61    Entered 08/03/20 17:41:56       Page 1 of 128



 1   Ryan J. Works, Esq. (NSBN 9224)                             Electronically filed August 3, 2020
     McDONALD CARANO, LLP
 2   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 3   Telephone: (702) 873-4100
     rworks@mcdonaldcarano.com
 4
     Philip M. Giordano, Esq.
 5   Sophia E. Kyziridis, Esq.
     Giordano & Company, P.C.
 6   REED & GIORDANO, P.A.
     47 Winter Street, Suite 800
 7   Boston, Massachusetts 02108-4774
     Telephone: (617) 723-7755
 8   pgiordano@reedgiordano.com

 9   Attorneys for Auctus Fund, LLC

10                            UNITED STATES BANKRUPTCY COURT

11                                FOR THE DISTRICT OF NEVADA

12   In re:                                         Case No.: 20-12890-mkn
                                                    Chapter 11
13   PLAYER’S NETWORK, INC.,
                                                    MOTION OF CREDITOR AUCTUS FUND,
14                                                  LLC FOR AN ORDER, PURSUANT TO 11
                            Debtor.                 U.S.C. §§105(A), 363, AND 541 (I)
15                                                  AUTHORIZING ISSUANCE OF
                                                    CONVERSION NOTICES; (II) REQUIRING
16                                                  DEBTOR TO COMPLY WITH THE
                                                    NOTICES; AND (III) DEEMING THE
17                                                  AUTOMATIC STAY INAPPLICABLE OR, IN
                                                    THE ALTERNATIVE, GRANTING RELIEF
18                                                  FROM THE AUTOMATIC STAY PURSUANT
                                                    TO 11 U.S.C. § 362
19
                                                    Hearing Date:       September 9, 2020
20                                                  Hearing Time:       9:30 a.m.

21            The Creditor, Auctus Fund, LLC (hereinafter “Auctus” or the “Fund”), respectfully moves

22   (the “Motion”) this Honorable Court for an order, (I) authorizing the issuance of periodic

23   conversion notices, upon the timing and in the amounts determined by Auctus, pursuant to which

24   the Debtor, Player’s Network, Inc. (hereinafter “PNTV,” the “Debtor,” or the “Company”), by

25   and through its authorized transfer agent (hereinafter the “Transfer Agent” or “TA”), would

26   deliver to Auctus certain shares of PNTV’s freely tradeable common stock (hereinafter the

27   “Shares”) in accordance with the terms and conditions of the Notes (as defined below), pursuant

28   to 11 U.S.C. §§105(A), 363, and 541; (II) requiring the Company to establish and allocate a
     Case 20-12890-mkn       Doc 61     Entered 08/03/20 17:41:56        Page 2 of 128



 1   sufficient “reserve” of the Shares, as held by the Transfer Agent on behalf of the Debtor, and to

 2   comply with such conversion notices of the Fund; and (III) to the extent deemed necessary,

 3   granting relief from the automatic stay in the current bankruptcy proceeding pursuant to 11 U.S.C.

 4   § 362(d)(1) and/or (2). This Motion is made and based on the points and authorities herein and the

 5   relevant Exhibits attached hereto and described herein.

 6                                 I. JURISDICTION AND VENUE

 7          1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and LR

 8   1001(b)(1). This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The

 9   venue of the Debtor’s bankruptcy case and this Motion are proper pursuant to 28 U.S.C. §§

10   1408(1) and 1409(a). Pursuant to LR 9014.2, Auctus consents to the entry of final orders and

11   judgments by the bankruptcy judge.

12                                    II. STATEMENT OF FACTS

13          2.      On or about June 17, 2020 (the “Petition Date”), PNTV filed voluntary chapter 11

14   proceedings in the United States Bankruptcy Court for the District of Nevada under Small

15   Business subchapter V. On or about June 29, 2020, the Debtor filed its Motion to convert its

16   bankruptcy to a standard Chapter 11 proceeding. During the pendency of its Chapter 11 case, the

17   Company is continuing to operate its business as a debtor-in-possession, pursuant to Sections

18   1107(a) and 1108 of the Bankruptcy Code.

19          3.      Prior to the Petition Date, on or about November 6, 2018, the Debtor executed,

20   inter alia, a certain Securities Purchase Agreement (hereinafter the “First Purchase Agreement”

21   or the “First SPA”) and a certain Convertible Promissory Note with a principal amount of

22   $250,000.00 (hereinafter the “First Note”), thereby entering into a contract with Auctus for the

23   Fund’s investment in PNTV. See First Purchase Agreement, attached, restated and incorporated

24   by reference herein as Exhibit A; First Note, attached, restated and incorporated by reference

25   herein as Exhibit B.

26          4.      Prior to the Petition Date, on or about March 22, 2019, the Debtor further executed,

27   inter alia, a certain Securities Purchase Agreement (hereinafter the “Second Purchase Agreement”

28   or the “Second SPA”) (collectively hereinafter, with the First Purchase Agreement, the “Purchase


                                                     2
     Case 20-12890-mkn       Doc 61      Entered 08/03/20 17:41:56       Page 3 of 128



 1   Agreements” or the “SPAs”) and a certain Convertible Promissory Note with a principal amount

 2   of $380,000.00 (hereinafter the “Second Note”) (collectively hereinafter, with the First Note, the

 3   “Notes”) (collectively, the Purchase Agreements and the Notes, with other transaction documents,

 4   hereinafter the “Transaction Documents”), thereby entering into another contract with Auctus for

 5   the Fund’s further investment in PNTV. See Second Purchase Agreement, attached, restated and

 6   incorporated by reference herein as Exhibit C; Second Note, attached, restated and incorporated

 7   by reference herein as Exhibit D.

 8          5.      The Notes grant Auctus the right to convert, at any time, the principal amount of

 9   its outstanding debt, together with accrued interest, penalties and fees, in whole or in part, into

10   shares of authorized, but unissued, PNTV common stock. (See Exhibit B, at §1.1; Exhibit D, at

11   §1.1.) In the Notes, the Debtor agreed to establish a reserve, allocated solely for the Fund and as

12   held by the TA, of a sufficient number of PNTV shares, free from preemptive rights, for Auctus’s

13   equity conversions of the outstanding debt. (See Exhibit B, at §1.3; Exhibit D, at §1.3.)

14          6.      The Company subsequently defaulted on the Notes. Following the default, Auctus

15   filed a Complaint against the Company and CEO Mark Bradley on April 20, 2020 in the United

16   States District Court for the District of Massachusetts in an action styled as Auctus Fund LLC vs.

17   Players Network, Inc., and Mark Bradley, Case No.: 1:20-CV-10766-LTS (hereinafter the

18   “Massachusetts Action” or the “Litigation”). Upon learning of PNTV’s bankruptcy filing, Auctus

19   filed on July 17, 2020 its Motion to Sever and Prosecute Claims Against Defendant Bradley from

20   Claims Against Defendant Players Network, Inc. to reflect the effect of the automatic stay on the

21   claims against PNTV in the Massachusetts Action. See Exhibit E attached hereto.

22          7.      By the instant Motion, Auctus requests that this Court authorize it to issue one or

23   more conversion notices (collectively, the “Conversion Notices”) to the Company and its Transfer

24   Agent, and exercise its right to convert a portion of the debt owed it into shares of PNTV common

25   stock. A sample copy of a proposed Conversion Notice is attached hereto as Exhibit F.

26          8.      There can be no dispute that the Fund’s conversions of debt into equity, in whole

27   or on a partial, incremental basis, would be beneficial to the Debtor’s Estate and other creditors.

28   A reduction in the extent of the Fund’s debt, in whole or in part, would provide a material benefit


                                                     3
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 4 of 128



 1   to the Debtor as it seeks to reorganize and emerge from the instant bankruptcy proceedings.

 2   Reductions in overall claims, incremental or otherwise, against the Debtor, would be wholly

 3   beneficial and without adverse impact on the Debtor or its estate.

 4          9.      Additionally, there can be little dispute that the Creditors would benefit by Auctus’

 5   conversion of its debt into equity, in whole or in part. By converting a portion of the Fund’s debt

 6   into shares of PNTV common stock, Auctus would reduce the total claims against the Estate and

 7   the Debtor. Each unsecured creditor would receive an incremental increase, on a pro rata basis, of

 8   its prospective recovery arising from the Bankruptcy Action. The conversion of Auctus’

 9   investment in PNTV into that of a shareholder, in whole or in part, from a creditor would be a

10   boon to others, without the consonant harm to the Debtor, the Estate or to any creditor.

11          10.     Auctus has filed this Motion because PNTV previously has instructed its transfer

12   agent to reject new conversion requests from Auctus, despite Auctus’s right to convert under the

13   Notes. Auctus submitted a conversion request on July 8, 2020 pursuant to the Notes. See Exhibit

14   G attached hereto. PNTV’s transfer agent responded by email to Auctus that “Players Network

15   has instructed us not to process conversion requests until the time of the [Creditors 341 meeting].”

16   See Exhibit H attached hereto.

17          11.     Despite the filing of its Chapter 11 petition, PNTV’s shares are actively trading in

18   the public market and thus Auctus will be able to participate in the market upon conversion of the

19   Notes. Given the current active market for the Debtor’s equity, every day Auctus is delayed from

20   exercising its conversion rights results in further irreparable harm to Auctus as a result of lost

21   trading opportunities.

22          12.     As the Shares to be issued are not property of the Debtor’s estate, Auctus

23   respectfully submits that the automatic stay does not apply in this context (including as to Auctus’s

24   issuance of the Conversion Notices and PNTV’s compliance therewith). Nonetheless, out of an

25   abundance of caution and because PNTV has threatened litigation against Auctus if it seeks to

26   exercise its conversion rights, the Fund files this Motion seeking an Order confirming that the

27   automatic stay does not apply or, in the alternative, for relief from the automatic stay and requiring

28   the Debtor to honor the Conversion Notices, once delivered.


                                                       4
     Case 20-12890-mkn         Doc 61    Entered 08/03/20 17:41:56         Page 5 of 128



 1                                      III. RELIEF REQUESTED

 2          13.     Auctus requests that this Court enter an Order compelling the Debtor, and its

 3   Transfer Agent as an authorized agent of the Company, to honor such Conversion Notices of the

 4   Fund, in accordance with the terms and conditions of the Notes. For the reasons set forth below,

 5   Auctus respectfully asserts that the to-be-issued shares of common stock are not property of the

 6   Estate and that the delivery of the Conversion Notices to the TA or to the Debtor, and the Debtor’s

 7   and Transfer Agent’s compliance therewith (or any of the related actions necessary to consummate

 8   the issuance) would not implicate and/or violate Section 362’s automatic stay. But, out of an

 9   abundance of caution and because PNTV has refused to issue common stock in response to a

10   conversion request submitted post-petition despite that conversion will benefit the Debtor, its

11   estate, and other creditors, Auctus respectfully requests that this Court issue an Order (1)

12   confirming the inapplicability of the automatic stay, or, to the extent necessary, granting Auctus

13   relief from, the automatic stay; (2) authorizing Auctus to issue Conversion Notices to the Debtor;

14   and (3) requiring PNTV and its Transfer Agent, as an authorized agent of the Debtor, to comply

15   fully with such Conversion Notices.

16                                           IV. ARGUMENT

17          A.      The Common Stock to Be Issued to Auctus Is Not Property of the Estate, and
                    PNTV Should Be Required to Comply with Conversion Notices.
18

19          14.     Auctus recognizes that one of the significant goals of the bankruptcy process is to

20   protect and preserve assets of a debtor’s estate in order to pay creditors. See, e.g., Dye v. Taxe (In

21   re Kellogg-Taxe), No. 2:12-BK-51208-RN; Adv. No. 2-13-AP-02019-RN, 2014 Bankr. LEXIS

22   1213, at *22 & n. 11 (C.D. Cal. Mar. 28, 2014) (“’Indeed, courts have found there is a strong

23   public interest in the preservation of a debtor’s assets for the purpose of paying creditors. . . .’”)

24   (quoting In re Howard, 422 B.R. 593, 605 (Bankr. W.D. Pa. 2010) (further citation omitted). At

25   the same time, that concern does not apply to assets that the debtor does not own and thus are not

26   property of the estate.

27          15.     Authorized but unissued shares of a debtor’s stock are not assets of the corporation

28   and hence not property of a bankrupt estate. See In re CPT Corp., BKY No. 4-90-5759, 1992


                                                       5
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56          Page 6 of 128



 1   Bankr. LEXIS 1474, at *13 (Bankr. D. Minn. Sept. 21, 1992); Decker v. Advantage Fund (In re

 2   JTS Corp.), No. 98-59752 MM, 2001 Bankr. LEXIS 2066, at *13 (Bankr. N.D. Cal. May 22,

 3   2001) (dismissing adversary proceeding seeking to avoid transfers of the debtor’s shares of stock

 4   caused by conversion of preferred stock to common stock and recognizing the “fundamental

 5   principle of corporate law that authorized by unissued stock has no value to the issuing corporation

 6   itself”); In re Paso Del Norte Oil Co., 755 F.2d 421, 424 (5th Cir. 1985) (“It is widely recognized,

 7   and we have previously held, that a corporation, even if a debtor in bankruptcy, has no property

 8   interest in the shares of its stock owned by shareholders.”); In re Curry and Sorenson, 57 B.R.

 9   824, 829 (B.A.P. 9th Cir. 1986) (“A share of capital stock represents a unit of ownership interest

10   and has no extrinsic value to the corporation itself.”).

11          16.     Indeed, the Bankruptcy Code itself reflects that a debtor’s unissued securities are

12   distinct from “property of the estate.” See 11 U.S.C. § 1123(a)(5); Decker, 2001 Bankr. LEXIS

13   2066, at *14 (“Significantly, § 1123(a)(5) separately classifies sales of property of the estate and

14   the issuance of securities as two independent means to fund a plan of reorganization. The

15   distinction emphasizes that unissued securities are not property of the estate but require a separate

16   statutory instruction.”) (citing 11 U.S.C. § 1123(a)(5)(D) and (J)).

17          17.     As a result, a debtor’s issuance of shares outside of the ordinary course of business,

18   including to honor pre-petition obligations to convert debt securities to common stock, does not

19   violate Bankruptcy Code section 363 restricting use or sale of estate property. See In re Mid-

20   America Petroleum, Inc., 71 B.R. 140, 141 (Bankr. N.D. Tex. 1987) (holding that “authorized but

21   unissued shares of a corporate debtor are not property of the estate” such that “any dealings with

22   such stock may be done outside § 363’s limitations”).

23           B.     The Automatic Stay Is Either Not Implicated by, or Should Be Lifted to Allow,
                    the Issuance of the Conversion Notices and the Debtor’s and TA’s Compliance
24                  Therewith.
25
                    1. The Automatic Stay Is Not Implicated by Auctus’ Issuance of Conversion
26                     Notices or By Compliance of the TA or PNTV

27          18.     The automatic stay provided by Section 362(a) prohibits various categories of
28   actions during the pendency of the bankruptcy case. See 11 U.S.C. § 362(a). “The Section 362


                                                       6
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 7 of 128



 1   automatic stay gives the bankruptcy court an opportunity to harmonize the interests of both debtor

 2   and creditors while preserving the debtor's assets for repayment and reorganization of his or her

 3   obligations.” In re Mac Donald, 755 F.2d 715, 717 (9th Cir. 1985). The automatic stay provides

 4   the debtor with relief from the pressure and harassment of creditors seeking to collect their claims.

 5   See 3 Collier on Bankruptcy ¶ 362.03 (16th ed. 2013). The stay also protects property that may be

 6   necessary for the debtor’s fresh start and provides breathing space to permit the debtor to focus

 7   on rehabilitation or reorganization. Id. In addition, the stay provides creditors with protection by

 8   preventing the dismemberment of a debtor’s assets by individual creditors levying on the property,

 9   thereby promoting the bankruptcy goal of equality of distribution. Id.

10          19.     However, for the reasons set forth herein, the automatic stay is inapplicable to the

11   exercise of Auctus’s conversion rights because PNTV common stock is not property of the estate

12   or the debtor, and the issuance of the Conversion Notices is not an attempt to assess, collect, or

13   recover a claim against the Debtor.

14          20.     The first two categories covered by the automatic stay are inapplicable here

15   because Auctus, by issuing conversion notices, is not seeking to pursue a lawsuit or enforce a

16   judgment against PNTV. 11 U.S.C. §362(a)(1) and (2). While Auctus did file the Massachusetts

17   Action in April 2020, upon PNTV’s bankruptcy filing, the Fund has filed a Stipulation of

18   Dismissal as to any claims against the Company and moved to sever its claims against CEO Mark

19   Bradley (the “Bradley Claims”), in recognition of the automatic stay.

20          21.     While the automatic stay also operates to stay “any act to obtain possession of

21   property of the estate or of property from the estate or to exercise control over property of the

22   estate,” 11 U.S.C. §362(a)(3), that subsection also does not apply to stay Auctus’s anticipated

23   issuance of conversion notices to obtain PNTV common stock. The bankruptcy courts consistently

24   have held that a debtor’s common stock is not “property of the estate” or “property from the

25   estate.” See Decker, 2001 Bankr. LEXIS 2066, at *13 (“authorized by unissued stock has no value

26   to the issuing corporation itself”); In re Paso Del Norte Oil Co., 755 F.2d at 424 (“a corporation,

27   even if a debtor in bankruptcy, has no property interest in the shares of its stock owned by

28


                                                      7
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 8 of 128



 1   shareholders.”); In re Curry and Sorenson, 57 B.R. at 829 (“A share of capital stock represents a

 2   unit of ownership interest and has no extrinsic value to the corporation itself.”).

 3             22.   As the Fund does not seek to create or enforce any lien against property of the

 4   estate or the debtor, subsections §362(a)(4) and (5) also do not apply to preclude Auctus from

 5   converting debt into PNTV common stock. 11 U.S.C. §362(a)(4) & (5).

 6             23.   The Fund further states that its intent to convert amounts due under the Notes to

 7   PNTV common stock also does not constitute an “act to collect, assess, or recover a claim against

 8   the debtor.” 11 U.S.C. §362(a)(6). The Bankruptcy Code defines a “claim” to mean a “right to

 9   payment” or a “right to an equitable remedy for breach of performance if such breach gives rise

10   to a right to payment.” 11 U.S.C. §101(5). By issuing Conversion Notices, Auctus will not be

11   seeking to recover on its claim against the PNTV. Auctus instead would be foregoing collecting

12   payment of amounts due to it, as included in a Conversion Notice, and instead would become a

13   PNTV shareholder as to such amounts. Such an action is outside the scope of Section 362(a)(6).

14   See, e.g., In re First Am. Health Care of Ga., Inc., Nos. 96-20188, 96-20190, 96-20218, 1997 WL

15   33477665, at *5 (Bankr. S.D. Ga. Apr. 28, 1997) (holders of options to purchase the debtor’s

16   shares “possessed no ownership right or interest in the Debtor corporation, but rather a right to

17   purchase shares at a subsequent date. The decision to exercise an option did not affect property of

18   the estate because it only required the Debtor to issue an equity interest in the corporation in

19   exchange for the purchase price. Exercise of the option was not stayed by Section 362(a)(6)

20   because it was not an act to recover a claim as defined by Section 101(5)(A) & (B).”) (emphasis

21   added).

22             24.   The remaining provisions of Section 362(a) do not apply to stay Auctus from

23   issuing Conversion Notices and requiring the Company and its Transfer Agent to issue shares

24   because Auctus has no debt owing to PNTV for which is would seek a setoff, 11 U.S.C.

25   §362(a)(7), and the requested conversions are unrelated to any tax liabilities of the Debtor. 11

26   U.S.C. §362(a)(8).

27             25.   Because no provisions of Section 362(a) apply to this case, Auctus respectfully

28   requests that the Court enter an Order compelling PNTV and its Transfer Agent to comply


                                                       8
     Case 20-12890-mkn         Doc 61      Entered 08/03/20 17:41:56          Page 9 of 128



 1   therewith, and confirm that such Conversion Notices of the Fund do not violate the automatic stay

 2   of Section 362.

 3                   2. Even if the Automatic Stay Applied, Relief from the Stay Is Appropriate
                        in this Case.
 4

 5           26.     In instances where the automatic stay does apply, the Bankruptcy Court may grant

 6   relief from the stay upon the request of a party in interest under either Section 362(d)(1) (for cause)

 7   or Section 362(d)(2) (lack of equity in the property and property not necessary for an effective

 8   reorganization). Here, relief would be warranted under either provision.

 9           27.     Section 362(d)(1) of the Bankruptcy Code provides that “[o]n request of a party in

10   interest and after notice and a hearing, the court shall grant relief from the stay . . . (1) for cause. .

11   .” 11 U.S.C. § 362(d)(1). “Because there is no clear definition of what constitutes ‘cause,’

12   discretionary relief from the stay must be determined on a case by case basis.” In re Mac Donald,

13   755 F.2d 715, 717 (9th Cir. 1985) (citing 2 Collier on Bankruptcy Manual § 362.06 (3d ed. 1979)).

14   “The term ‘cause’ as used in § 362(d)(1) is a broad and flexible concept which permits a

15   bankruptcy court, as a court of equity, to respond to inherently fact-sensitive situations.’” Scripps

16   GSB I, LLC v. A Partners, LLC (In re A Partners, LLC), 344 B.R. 114, 127 (Bankr. E.D. Cal.

17   2006) (quoting In re Indian River Estates, Inc., 293 B.R. 429, 433 (Bankr. N.D. Ohio 2003)

18   (further citation omitted).

19           28.     In a transaction-related context, the bankruptcy courts consider certain factors “in

20   determining whether the automatic stay should be modified for cause, which include: (1) an

21   interference with the bankruptcy; (2) good or bad faith of the debtor, (3) injury to the debtor and

22   other creditors if the stay is modified; (4) injury to the movant if the stay is not modified; and (5)

23   the relative proportionality of the harms from modifying or continuing the stay.” Id. The Fund

24   respectfully submits that consideration of these factors weighs strongly in favor of granting it

25   relief from the automatic stay.

26           29.     First, the exercise of Auctus’s conversion rights would not interfere with the

27   Bankruptcy. Additionally, there can be little dispute that the conversions by Auctus would result

28


                                                         9
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56          Page 10 of 128



 1    in the reduction of outstanding debt and a windfall for the Estate, the Debtor and its creditors,

 2    while providing greater judicial flexibility in the management of the bankruptcy proceedings.

 3            30.    As to the second factor of the Debtor’s good or bad faith, Auctus submits that a

 4    Court Order will clarify the authority of the Fund to seek conversions and provide judicial

 5    confirmation that such Conversion Notices by Auctus do not violate the automatic stay under

 6    Section 362. The Fund respectfully submits that the second factor is neutral and neither harms

 7    nor supports Auctus’s Motion or requested relief.

 8            31.    With respect to the third factor, Auctus submits that neither the Debtor nor other

 9    creditors would be harmed by lifting the stay to permit Auctus to submit Conversion Notices and

10    requiring PNTV and its Transfer Agent to process them. Each conversion transaction by Auctus

11    will, on a pro rata basis, reduce PNTV’s debt, which will benefit the Estate as well as other

12    creditors.

13            32.    As to the fourth factor, the Fund contends that it will suffer significant injury if the

14    Court does not clarify the inapplicability of the automatic stay, or, in the alternative, modify the

15    automatic stay and provide Auctus with relief. Despite the pendency of these bankruptcy

16    proceedings, PNTV’s common shares are actively trading in the public OTC market. By the

17    issuance of this Court’s Order, Auctus thus could participate immediately in the public market for

18    PNTV shares immediately upon issuance. Given this current active market for PNTV’s equity,

19    every day that Auctus is delayed from exercising its right to convert results in further irreparable

20    harm to Auctus as a result of lost trading opportunities.

21            33.    Finally, the balance of harms clearly weighs in favor of finding cause to lift the

22    automatic stay. Denial of relief will cause Auctus irreparable harm by losing out on opportunities

23    to trade in PNTV common shares, as is its right under the Notes. Nothing would be gained by the

24    Estate, the Debtor or its creditors by a denial of relief to the Fund. On the other hand, granting

25    Auctus with relief from the stay will undoubtedly provide a windfall to the Estate and its creditors

26    by reducing the amount of Auctus’s claim, and by the change in status from creditor, in whole or

27    in part, to shareholder of the Company.

28


                                                       10
     Case 20-12890-mkn        Doc 61      Entered 08/03/20 17:41:56         Page 11 of 128



 1           34.     Given Auctus’s interest and the potential harm to it if the shares are not issued, and

 2    the benefit to the Debtor’s estate and other creditors by the reduction in claims, cause clearly exists

 3    to lift the automatic stay. Accordingly, for the reasons stated, Auctus respectfully requests that

 4    this Court grant relief from automatic stay of Debtor PNTV in accordance with 11 U.S.C. §

 5    362(d)(1) and authorize the issuance of the Conversion Notices and require the Debtor to comply

 6    therewith.

 7           35.     Moreover, to the extent the automatic stay were deemed applicable, relief pursuant

 8    to Section 362(d)(2) also would be warranted. Section 362(d)(2) provides that the court shall

 9    grant relief “with respect to a stay of an act against property . . . if — (A) the debtor does not have

10    an equity in such property; and (B) such property is not necessary to an effective reorganization.”

11    11 U.S.C. §362(d)(2). This section relates to acts against property of the estate and both elements

12    must be satisfied. Shawhan v. Knoll (In re Shawhan), 2008 Bankr. LEXIS 4694, at *25 (B.A.P.

13    9th Cir. July 7, 2008). First, because the stock at issue is not property of PNTV’s estate (as made

14    clear above), PNTV has no equity in the shares. Further, Auctus believes that such stock is not

15    necessary for an effective reorganization. PNTV would bear the burden to demonstrate otherwise.

16    See 11 U.S.C. §362(g); In re Hart-Sahara, LLC, 2010 Bankr. LEXIS 5379, at *4 (Bankr. D. Nev.

17    Mar. 17, 2010) (“Debtor bears the burden of proof under Section 362(g) on all issues other than

18    its equity in the Property”). Relief from the automatic stay (to the extent deemed applicable) would

19    be warranted under Section 362(d)(2) as well.

20           C.      The Court Has the Authority to Authorize Issuance of the Conversion Notices
                     and to Require PNTV’s Compliance with Them
21

22           36.     Finally, pursuant to Section 105(a) of the Bankruptcy Code, the Court is

23    empowered to authorize Auctus to issue the Conversion Notices and require PNTV to issue the

24    common stock in response. See 11 U.S.C. § 105(a). Section 105(a) authorizes bankruptcy courts

25    to “issue any order, process, or judgment that is necessary or appropriate to carry out the

26    provisions of this title.” Id. In doing so, subject to the general condition that Section 105(a) may

27    not be used to circumvent provisions of the Bankruptcy Code, the Court has broad discretion as

28    to whether to grant relief under this section. See, e.g., Twelve Percent Secured Noteholders v.


                                                        11
     Case 20-12890-mkn         Doc 61      Entered 08/03/20 17:41:56          Page 12 of 128



 1    Amarex, Inc. (In re Amerex, Inc.), 30 B.R. 763, 767 (Bankr. W.D. Okla. 1983) (“A bankruptcy

 2    court is a court of equity which may, in its discretion, deny relief which is within its powers or

 3    grant relief upon some condition dictated by equitable principles.”).

 4            37.     Here, permitting issuance of the Conversion Notices and requiring PNTV to issue

 5    Shares in response will not interfere with the Debtor’s reorganization. Moreover, it will not harm

 6    the Debtor’s estate or creditors, but instead will benefit them by reducing claims, at no cost, against

 7    the Debtor. On the other hand, a failure to grant the requested relief will harm Auctus by denying

 8    it the full benefit of its bargain, and without any corresponding benefit to the Estate or its creditors.

 9    Relief under Section 105(a) is clearly warranted here because even if the automatic stay did apply

10    in this situation, under the relevant case law, cause would exist to lift the stay under Section 362(d).

11                                             III. CONCLUSION

12            For the reasons stated herein, Auctus respectfully requests that this Court grant the Creditor

13    Auctus Fund, LLC’s Motion for Order Authorizing Conversions and issue an Order authorizing

14    the Fund to issue and deliver Conversion Notices and requiring the Company and its Transfer

15    Agent to issue Shares of PNTV common stock in accordance herewith. In the alternative, Auctus

16    respectfully requests that this Court grant Auctus relief from the Automatic Stay in all respects

17    and permit Auctus to issue Conversion Notice and thereby compelling PNTV and its TA to comply

18    with such Notices.

19            Dated this 3rd day of August, 2020.

20                                                   McDONALD CARANO

21                                               By: /s/ Ryan J. Works
                                                     Ryan J. Works, Esq. (NSBN 9224)
22                                                   2300 West Sahara Avenue, Suite 1200
                                                     Las Vegas, Nevada 89102
23                                                   rworks@mcdonaldcarano.com

24                                                    Philip M. Giordano, Esq.
                                                      Sophia E. Kyziridis, Esq.
25                                                    Giordano & Company, P.C.
                                                      REED & GIORDANO, P.A.
26                                                    47 Winter Street, Suite 800
                                                      Boston, Massachusetts 02108-4774
27                                                    pgiordano@reedgiordano.com

28                                                    Attorneys for Auctus Fund, LLC


                                                         12
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 13 of 128




        Exhibit A
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 14 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 15 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 16 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 17 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 18 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 19 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 20 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 21 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 22 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 23 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 24 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 25 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 26 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 27 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 28 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 29 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 30 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 31 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 32 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 33 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 34 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 35 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 36 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 37 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 38 of 128
DocuSign Envelope ID: E9DD9C84-ABE9-4025-88DC-39B300F9F659
                   Case 20-12890-mkn           Doc 61        Entered 08/03/20 17:41:56   Page 39 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 40 of 128




         Exhibit B
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 41 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 42 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 43 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 44 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 45 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 46 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 47 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 48 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 49 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 50 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 51 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 52 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 53 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 54 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 55 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 56 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 57 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 58 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 59 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 60 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 61 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 62 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 63 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 64 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 65 of 128




        Exhibit C
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 66 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 67 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 68 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 69 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 70 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 71 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 72 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 73 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 74 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 75 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 76 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 77 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 78 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 79 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 80 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 81 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 82 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 83 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 84 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 85 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 86 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 87 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 88 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 89 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 90 of 128
DocuSign Envelope ID: 978492BC-A820-42E9-8A52-2EE3BA5868B0
                   Case 20-12890-mkn            Doc 61       Entered 08/03/20 17:41:56   Page 91 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 92 of 128
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 93 of 128




        Exhibit D
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56       Page 94 of 128




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES
ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: US$380,000.00                             Issue Date: March 22, 2019
Purchase Price: US$380,000.00

                          CONVERTIBLE PROMISSORY NOTE

        FOR VALUE RECEIVED, PLAYERS NETWORK INC., a Nevada corporation
(hereinafter called the “Borrower”) (Trading Symbol: PNTV), hereby promises to pay to the
order of AUCTUS FUND, LLC, a Delaware limited liability company, or registered assigns (the
“Holder”) the sum of US$380,000.00 together with any interest as set forth herein, on December
15, 2019 (the “Maturity Date”), and to pay interest on the unpaid principal balance hereof at the
rate of twelve percent (12%) (the “Interest Rate”) per annum from the date hereof (the “Issue
Date”) until the same becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise. This Note may not be prepaid in whole or in part except as otherwise
explicitly set forth herein with the written consent of the Holder which may be withheld for any
reason or for no reason. Any amount of principal or interest on this Note which is not paid when
due shall bear interest at the rate of the lesser of (i) eighteen percent (18%) per annum and (ii)
the maximum amount permitted under law from the due date thereof until the same is paid (the
“Default Interest”). Interest shall commence accruing on the date that the Note is fully paid and
shall be computed on the basis of a 360-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into common stock, $0.001 par value per
share (the “Common Stock”) in accordance with the terms hereof) shall be made in lawful
money of the United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a business day, the same shall instead be due on the next succeeding
day which is a business day and, in the case of any interest payment date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. As used in this


ACTIVE\77698888.v1
Active\91320315.v1
       Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 95 of 128




Note, the term “business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York, New York are authorized or required by law
or executive order to remain closed. Each capitalized term used herein, and not otherwise
defined, shall have the meaning ascribed thereto in that certain securities purchase agreement
dated the date hereof, pursuant to which this Note was originally issued (the “Purchase
Agreement”).

        This Note is free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the
Borrower and will not impose personal liability upon the holder thereof.

        The following terms shall also apply to this Note:

                             ARTICLE I. CONVERSION RIGHTS

                1.1 Conversion Right. The Holder shall have the right from time to time, and at
any time following the Issue Date, and ending on the later of (i) the Maturity Date and (ii) the
date of payment of the Default Amount (as defined in Article III) pursuant to Section 1.6(a) or
Article III, each in respect of the remaining outstanding principal amount of this Note to convert
all or any part of the outstanding and unpaid principal amount of this Note into fully paid and
non-assessable shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the Conversion Price (as defined below) determined as
provided herein (a “Conversion”); provided, however, that in no event shall the Holder be
entitled to convert any portion of this Note in excess of that portion of this Note upon conversion
of which the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the unexercised or
unconverted portion of any other security of the Borrower subject to a limitation on conversion
or exercise analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common Stock. For
purposes of the proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion Amount (as
defined below) by the applicable Conversion Price then in effect on the date specified in the
notice of conversion, in the form attached hereto as Exhibit A (the “Notice of Conversion”),
delivered to the Borrower by the Holder in accordance with Section 1.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means resulting in, or
reasonably expected to result in, notice) to the Borrower before 6:00 p.m., New York, New York
time on such conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount of this Note to
be converted in such conversion plus (2) at the Holder’s option, accrued and unpaid interest, if


         2
Active\91320315.v1
       Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 96 of 128




any, on such principal amount at the interest rates provided in this Note to the Conversion Date,
provided however, that the Borrower shall have the right to pay any or all interest in cash plus
(3) at the Holder’s option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof.

                 1.2 Conversion Price.

                 Calculation of Conversion Price. Subject to the adjustments described herein, the
conversion price (the “Conversion Price”) shall equal the Variable Conversion Price (as defined
herein) (subject to equitable adjustments for stock splits, stock dividends or rights offerings by
the Borrower relating to the Borrower’s securities or the securities of any subsidiary of the
Borrower, combinations, recapitalization, reclassifications, extraordinary distributions and
similar events). The “Variable Conversion Price” shall mean 65% multiplied by the Market
Price (as defined herein) (representing a discount rate of 35%). “Market Price” means the
average of the three (3) lowest Trading Prices (as defined below) for the Common Stock during
the fifteen (15) Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. “Trading Price” and “Trading Prices” means, for any security as of any date,
the lesser of: (i) the lowest trade price on the OTC Pink, OTCQB or applicable trading market as
reported by a reliable reporting service (“Reporting Service”) designated by the Holder or, if the
OTC Pink is not the principal trading market for such security, the trading price of such security
on the principal securities exchange or trading market where such security is listed or traded or,
if no trading price of such security is available in any of the foregoing manners, the average of
the trading prices of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc., or (ii) the closing bid price on the OTC Pink, OTCQB or
applicable trading market as reported by a Reporting Service designated by the Holder or, if the
OTC Pink is not the principal trading market for such security, the closing bid price of such
security on the principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the foregoing manners, the
average of the closing bid prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc. To the extent the Conversion Price of the
Borrower’s Common Stock closes below the par value per share, the Borrower will take all steps
necessary to solicit the consent of the stockholders to reduce the par value to the lowest value
possible under law. The Borrower agrees to honor all conversions submitted pending this
adjustment. If the shares of the Borrower’s Common Stock have not been delivered within three
(3) business days to the Borrower, the Notice of Conversion may be rescinded. At any time after
the Closing Date, if in the case that the Borrower’s Common Stock is not deliverable by DWAC
(including if the Borrower’s transfer agent has a policy prohibiting or limiting delivery of shares
of the Borrower’s Common Stock specified in a Notice of Conversion), an additional 10%
discount will apply for all future conversions under all Notes. If in the case that the Borrower’s
Common Stock is “chilled” for deposit into the DTC system and only eligible for clearing
deposit, an additional 15% discount shall apply for all future conversions under all Notes while
the “chill” is in effect. Additionally, if the Borrower ceases to be a reporting company pursuant
to the 1934 Act or if the Note cannot be converted into free trading shares after one hundred
eighty-one (181) days from the Issue Date, an additional 15% discount will be attributed to the
Conversion Price. If the Trading Price cannot be calculated for such security on such date in the


         3
Active\91320315.v1
       Case 20-12890-mkn       Doc 61     Entered 08/03/20 17:41:56       Page 97 of 128




manner provided above, the Trading Price shall be the fair market value as mutually determined
by the Borrower and the holders of a majority in interest of the Notes being converted for which
the calculation of the Trading Price is required in order to determine the Conversion Price of
such Notes. “Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTC Pink, OTCQB or on the principal securities exchange or other securities
market on which the Common Stock is then being traded. The Borrower shall be responsible for
the fees of its transfer agent and all DTC fees associated with any such issuance.



                       (a) Conversion Price During Major Announcements. Notwithstanding
anything contained in Section 1.2(a) to the contrary, in the event the Borrower (i) makes a public
announcement that it intends to consolidate or merge with any other corporation (other than a
merger in which the Borrower is the surviving or continuing corporation and its capital stock is
unchanged) or sell or transfer all or substantially all of the assets of the Borrower or (ii) any
person, group or entity (including the Borrower) publicly announces a tender offer to purchase
50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the date of the
announcement referred to in clause (i) or (ii) is hereinafter referred to as the “Announcement
Date”), then the Conversion Price shall, effective upon the Announcement Date and continuing
through the Adjusted Conversion Price Termination Date (as defined below), be equal to the
lower of (x) the Conversion Price which would have been applicable for a Conversion occurring
on the Announcement Date and (y) the Conversion Price that would otherwise be in effect. From
and after the Adjusted Conversion Price Termination Date, the Conversion Price shall be
determined as set forth in this Section 1.2(a). For purposes hereof, “Adjusted Conversion Price
Termination Date” shall mean, with respect to any proposed transaction or tender offer (or
takeover scheme) for which a public announcement as contemplated by this Section 1.2(b) has
been made, the date upon which the Borrower (in the case of clause (i) above) or the person,
group or entity (in the case of clause (ii) above) consummates or publicly announces the
termination or abandonment of the proposed transaction or tender offer (or takeover scheme)
which caused this Section 1.2(b) to become operative.

                       (b)    Pro Rata Conversion; Disputes. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Borrower shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 4.13.

                      (c)     If at any time the Conversion Price as determined hereunder for
any conversion would be less than the par value of the Common Stock, then the Conversion
Price hereunder shall equal such par value for such conversion and the Conversion Amount for
such conversion shall be increased to include Additional Principal, where “Additional Principal”
means such additional amount to be added to the Conversion Amount to the extent necessary to
cause the number of conversion shares issuable upon such conversion to equal the same number
of conversion shares as would have been issued had the Conversion Price not been subject to the
minimum price set forth in this Section 1.2(c).

              1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and unissued Common

         4
Active\91320315.v1
       Case 20-12890-mkn        Doc 61       Entered 08/03/20 17:41:56      Page 98 of 128




Stock a sufficient number of shares, free from preemptive rights, to provide for the issuance of
Common Stock upon the full conversion of this Note issued pursuant to the Purchase Agreement.
The Borrower is required at all times to have authorized and reserved three times the number of
shares that is actually issuable upon full conversion of the Note (based on the Conversion Price
of the Notes in effect from time to time) (the “Reserved Amount”). The Reserved Amount shall
be increased from time to time in accordance with the Borrower’s obligations pursuant to Section
3(d) of the Purchase Agreement. The Borrower represents that upon issuance, such shares will
be duly and validly issued, fully paid and non-assessable. In addition, if the Borrower shall issue
any securities or make any change to its capital structure which would change the number of
shares of Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so that thereafter
there shall be a sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of the outstanding Notes. The Borrower (i) acknowledges that
it has irrevocably instructed its transfer agent to issue certificates for the Common Stock issuable
upon conversion of this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note. Notwithstanding the foregoing, in no event shall the
Reserved Amount be lower than the initial Reserved Amount, regardless of any prior
conversions.

                 1.4 Method of Conversion.

                      (a) Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time from time to time after the Issue Date, by
(A) submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other reasonable
means of communication dispatched on the Conversion Date prior to 5:00 p.m., New York, New
York time) and (B) subject to Section 1.4(b), surrendering this Note at the principal office of the
Borrower.

                       (b) Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Borrower unless the entire
unpaid principal amount of this Note is so converted. The Holder and the Borrower shall
maintain records showing the principal amount so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the Borrower, so as not to
require physical surrender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Borrower shall, prima facie, be controlling and determinative in
the absence of manifest error. Notwithstanding the foregoing, if any portion of this Note is
converted as aforesaid, the Holder may not transfer this Note unless the Holder first physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder (upon payment by
the Holder of any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this paragraph, following



         5
Active\91320315.v1
       Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 99 of 128




conversion of a portion of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the face hereof.

                       (c) Payment of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and delivery of shares of
Common Stock or other securities or property on conversion of this Note in a name other than
that of the Holder (or in street name), and the Borrower shall not be required to issue or deliver
any such shares or other securities or property unless and until the person or persons (other than
the Holder or the custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the amount of any such
tax or shall have established to the satisfaction of the Borrower that such tax has been paid.

                        (d) Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion as provided
in this Section 1.4, the Borrower shall issue and deliver or cause to be issued and delivered to or
upon the order of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.

                      (e) Obligation of Borrower to Deliver Common Stock. Upon receipt by
the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion, the outstanding principal amount and the
amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion,
and, unless the Borrower defaults on its obligations under this Article I, all rights with respect to
the portion of this Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided herein, the
Borrower’s obligation to issue and deliver the certificates for Common Stock shall be absolute
and unconditional, irrespective of the absence of any action by the Holder to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in the enforcement of
any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Borrower, and irrespective of any other circumstance which might otherwise
limit such obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion Date so long as
the Notice of Conversion is received by the Borrower before 5:00 p.m., New York, New York
time, on such date.

                     (f) Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and its
compliance with the provisions contained in Section 1.1 and in this Section 1.4, the Borrower


         6
Active\91320315.v1
      Case 20-12890-mkn       Doc 61     Entered 08/03/20 17:41:56        Page 100 of 128




shall use its commercially reasonable best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit Withdrawal At Custodian (“DWAC”)
system.

                       (g)     DTC Eligibility & Market Loss. If the Borrower fails to maintain
its status as “DTC Eligible” for any reason, or, if the Conversion Price is less than $0.01 at any
time after the Issue Date, the principal amount of the Note shall increase by Five Thousand and
No/100 United States Dollars ($5,000) (under Holder’s and Borrower’s expectation that any
principal amount increase will tack back to the Issue Date). In addition, the Variable Conversion
Price shall be redefined to mean forty percent (40%) multiplied by the Market Price, subject to
adjustment as provided in this Note.

                        (h) Failure to Deliver Common Stock Prior to Delivery Deadline.
Without in any way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the Common Stock issuable
upon conversion of this Note is not delivered by the Deadline (other than a failure due to the
circumstances described in Section 1.3 above, which failure shall be governed by such Section)
the Borrower shall pay to the Holder $1,000 per day in cash, for each day beyond the Deadline
that the Borrower fails to deliver such Common Stock until the Borrower issues and delivers a
certificate to the Holder or credit the Holder's balance account with OTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder's conversion of any
Conversion Amount (under Holder's and Borrower's expectation that any damages will tack back
to the Issue Date). Such cash amount shall be paid to Holder by the fifth day of the month
following the month in which it has accrued or, at the option of the Holder (by written notice to
the Borrower by the first day of the month following the month in which it has accrued), shall be
added to the principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount shall be convertible
into Common Stock in accordance with the terms of this Note. The Borrower agrees that the
right to convert is a valuable right to the Holder. The damages resulting from a failure, attempt
to frustrate, interference with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision contained in this
Section 1.4(h) are justified.

                       (i)     Rescindment of a Notice of Conversion. If (i) the Borrower fails
to respond to Holder within one (1) business day from the Conversion Date confirming the
details of Notice of Conversion, (ii) the Borrower fails to provide any of the shares of the
Borrower’s Common Stock requested in the Notice of Conversion within three (3) business days
from the date of receipt of the Note of Conversion, (iii) the Holder is unable to procure a legal
opinion required to have the shares of the Borrower’s Common Stock issued unrestricted and/or
deposited to sell for any reason related to the Borrower’s standing, (iv) the Holder is unable to
deposit the shares of the Borrower’s Common Stock requested in the Notice of Conversion for
any reason related to the Borrower’s standing, (v) at any time after a missed Deadline, at the
Holder’s sole discretion, or (vi) if OTC Markets changes the Borrower's designation to ‘Limited
Information’ (Yield), ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull & Crossbones),
‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign) or other trading restriction on


         7
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 101 of 128




the day of or any day after the Conversion Date, the Holder maintains the option and sole
discretion to rescind the Notice of Conversion (“Rescindment”) with a “Notice of Rescindment.”

                1.5 Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares are sold pursuant to
an effective registration statement under the Act or (ii) the Borrower or its transfer agent shall
have been furnished with an opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the effect that the shares
to be sold or transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144 under the Act (or a
successor rule) (“Rule 144”) or (iv) such shares are transferred to an “affiliate” (as defined in
Rule 144) of the Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the Purchase Agreement).
Except as otherwise provided in the Purchase Agreement (and subject to the removal provisions
set forth below), until such time as the shares of Common Stock issuable upon conversion of this
Note have been registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of this Note that has
not been so included in an effective registration statement or that has not been sold pursuant to
an effective registration statement or an exemption that permits removal of the legend, shall bear
a legend substantially in the following form, as appropriate:

        “NEITHER THE ISSUANCE AND SALE OF THE SECURITIES
        REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
        WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
        REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
        APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
        OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
        ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
        SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
        AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
        THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
        REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
        SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
        NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
        PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
        OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
        SECURITIES.”

              The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the Borrower or its transfer
agent shall have received an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale or transfer of such
Common Stock may be made without registration under the Act, which opinion shall be
reasonably accepted by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is registered for sale by
the Holder under an effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as of a particular date

         8
Active\91320315.v1
      Case 20-12890-mkn          Doc 61    Entered 08/03/20 17:41:56       Page 102 of 128




that can then be immediately sold. In the event that the Borrower does not accept the opinion of
counsel provided by the Buyer with respect to the transfer of Securities pursuant to an exemption
from registration, such as Rule 144 or Regulation S, at the Deadline, it will be considered an
Event of Default pursuant to Section 3.2 of the Note.

                 1.6 Effect of Certain Events.

                        (a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the Borrower, the
effectuation by the Borrower of a transaction or series of related transactions in which more than
50% of the voting power of the Borrower is disposed of, or the consolidation, merger or other
business combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Borrower shall be required to pay to the
Holder upon the consummation of and as a condition to such transaction an amount equal to the
Default Amount (as defined in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof.
“Person” shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

                       (b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of the Notes, there shall be any
merger, consolidation, exchange of shares, recapitalization, reorganization, or other similar
event, as a result of which shares of Common Stock of the Borrower shall be changed into the
same or a different number of shares of another class or classes of stock or securities of the
Borrower or another entity, or in case of any sale or conveyance of all or substantially all of the
assets of the Borrower other than in connection with a plan of complete liquidation of the
Borrower, then the Holder of this Note shall thereafter have the right to receive upon conversion
of this Note, upon the basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such stock,
securities or assets which the Holder would have been entitled to receive in such transaction had
this Note been converted in full immediately prior to such transaction (without regard to any
limitations on conversion set forth herein), and in any such case appropriate provisions shall be
made with respect to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall thereafter be
applicable, as nearly as may be practicable in relation to any securities or assets thereafter
deliverable upon the conversion hereof. The Borrower shall not affect any transaction described
in this Section 1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written notice) of the record date
of the special meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares, recapitalization,
reorganization or other similar event or sale of assets (during which time the Holder shall be
entitled to convert this Note) and (b) the resulting successor or acquiring entity (if not the
Borrower) assumes by written instrument the obligations of this Section 1.6(b). The above
provisions shall similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.


         9
Active\91320315.v1
      Case 20-12890-mkn         Doc 61     Entered 08/03/20 17:41:56      Page 103 of 128




                       (c) Adjustment Due to Distribution. If the Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of Common Stock as a
dividend, stock repurchase, by way of return of capital or otherwise (including any dividend or
distribution to the Borrower’s shareholders in cash or shares (or rights to acquire shares) of
capital stock of a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this Note
shall be entitled, upon any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets which would have
been payable to the Holder with respect to the shares of Common Stock issuable upon such
conversion had such Holder been the holder of such shares of Common Stock on the record date
for the determination of shareholders entitled to such Distribution.

                        (d) [Intentionally Omitted].

                       (e) Purchase Rights. If, at any time when any Notes are issued and
outstanding, the Borrower issues any convertible securities or rights to purchase stock, warrants,
securities or other property (the “Purchase Rights”) pro rata to the record holders of any class of
Common Stock, then the Holder of this Note will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without regard to any limitations on conversion contained
herein) immediately before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase Rights.

                        (f) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this Section 1.6, the
Borrower, at its expense, shall promptly compute such adjustment or readjustment and prepare
and furnish to the Holder a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The Borrower shall,
upon the written request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at the time in effect
and (iii) the number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon conversion of the Note.

                 1.7 [Intentionally Omitted].

               1.8 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which cannot be issued
because their issuance would exceed such Holder’s allocated portion of the Reserved Amount or
Maximum Share Amount) shall be deemed converted into shares of Common Stock and (ii) the
Holder’s rights as a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such Holder because of a
failure by the Borrower to comply with the terms of this Note. Notwithstanding the foregoing,
if a Holder has not received certificates for all shares of Common Stock prior to the tenth (10th)


         10
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 104 of 128




business day after the expiration of the Deadline with respect to a conversion of any portion of
this Note for any reason, then (unless the Holder otherwise elects to retain its status as a holder
of Common Stock by so notifying the Borrower) the Holder shall regain the rights of a Holder of
this Note with respect to such unconverted portions of this Note and the Borrower shall, as soon
as practicable, return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including, without limitation, (i)
the right to receive Conversion Default Payments pursuant to Section 1.3 to the extent required
thereby for such Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in accordance with
Section 1.3) for the Borrower’s failure to convert this Note.

              1.9 Prepayment. Subject to the terms of this Note, the Borrower may prepay the
amounts outstanding hereunder pursuant to the following terms and conditions:

                       (a) At any time during the period beginning on the Issue Date and ending
on the date which is ninety (90) days following the Issue Date, the Borrower shall have the right,
exercisable on not less than three (3) Trading Days prior written notice to the Holder of the Note
to prepay the outstanding Note (principal and accrued interest), in full by making a payment to
the Holder of an amount in cash equal to 120%, multiplied by the sum of: (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note plus (y) Default Interest, if any.

                        (b) At any time during the period beginning the day which is ninety one
(91) days following the Issue Date and ending on the date which is one hundred eighty (180)
days following the Issue Date, the Borrower shall have the right, exercisable on not less than
three (3) Trading Days prior written notice to the Holder of the Note to prepay the outstanding
Note (principal and accrued interest), in full by making a payment to the Holder of an amount in
cash equal to 127%, multiplied by the sum of: (w) the then outstanding principal amount of this
Note plus (x) accrued and unpaid interest on the unpaid principal amount of this Note plus (y)
Default Interest, if any.

                       (c) After the expiration of one hundred eighty (180) days following the
date of the Note, the Borrower shall have no right of prepayment.

               1.10 Any notice of prepayment hereunder (an “Optional Prepayment Notice”)
shall be delivered to the Holder of the Note as provided in Section 4.2, and shall state: (1) that
the Borrower is exercising its right to prepay the Note, and (2) the date of prepayment which
shall be not more than three (3) Trading Days from the date of the Optional Prepayment Notice.
On the date fixed for prepayment (the “Optional Prepayment Date”), the Borrower shall make
payment of the applicable prepayment amount to or upon the order of the Holder as specified by
the Holder in writing to the Borrower. If the Borrower delivers an Optional Prepayment Notice
and fails to pay the applicable prepayment amount due to the Holder of the Note within two (2)
business days following the Optional Prepayment Date, the Borrower shall forever forfeit its
right to prepay the Note pursuant to Section 1.9.

                             ARTICLE II. CERTAIN COVENANTS

         11
Active\91320315.v1
      Case 20-12890-mkn           Doc 61   Entered 08/03/20 17:41:56        Page 105 of 128




                2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written consent (a) pay,
declare or set apart for such payment, any dividend or other distribution (whether in cash,
property or other securities) on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock or (b) directly or indirectly or
through any subsidiary make any other payment or distribution in respect of its capital stock
except for distributions pursuant to any shareholders’ rights plan which is approved by a majority
of the Borrower’s disinterested directors.

               2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written consent redeem,
repurchase or otherwise acquire (whether for cash or in exchange for property or other securities
or otherwise) in any one transaction or series of related transactions any shares of capital stock of
the Borrower or any warrants, rights or options to purchase or acquire any such shares.

                 2.3 [Reserved]

               2.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, sell, lease or otherwise
dispose of any significant portion of its assets outside the ordinary course of business. Any
consent to the disposition of any assets shall be conditioned on a specified use of the proceeds
towards the repayment of this Note.

                2.5 Advances and Loans. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s written consent, lend money, give
credit or make advances to any person, firm, joint venture or corporation, including, without
limitation, officers, directors, employees, subsidiaries and affiliates of the Borrower, except
loans, credits or advances (a) in existence or committed on the date hereof and which the
Borrower has informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $100,000.

               2.6 Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is outstanding,
the Borrower shall not enter into any transaction or arrangement structured in accordance with,
based upon, or related or pursuant to, in whole or in part, either Section 3(a)(9) of the Securities
Act (a “3(a)(9) Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0) Transaction”).
In the event that the Borrower does enter into, or makes any issuance of Common Stock related
to a 3(a)(9) Transaction or a 3(a)(l0) Transaction while this note is outstanding, a liquidated
damages charge of 25% of the outstanding principal balance of this Note, but not less than
Fifteen Thousand Dollars $15,000, will be assessed and will become immediately due and
payable to the Holder at its election in the form of cash payment or addition to the balance of this
Note.

              2.7 Preservation of Existence, etc. The Borrower shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries (other than dormant Subsidiaries that have


         12
Active\91320315.v1
      Case 20-12890-mkn          Doc 61      Entered 08/03/20 17:41:56          Page 106 of 128




no or minimum assets) to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

                2.8 Non-circumvention. The Borrower hereby covenants and agrees that the
Borrower will not, by amendment of its Certificate or Articles of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of arrangement,
dissolution, issue or sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all times in good faith
carry out all the provisions of this Note and take all action as may be required to protect the
rights of the Holder.



                               ARTICLE III. EVENTS OF DEFAULT

                 If any of the following events of default (each, an “Event of Default”) shall occur:

               3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity, upon acceleration or
otherwise.

                3.2 Conversion and the Shares. The Borrower (i) fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor its obligation to
do so) upon exercise by the Holder of the conversion rights of the Holder in accordance with the
terms of this Note, (ii) fails to transfer or cause its transfer agent to transfer (issue) (electronically
or in certificated form) any certificate for shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this Note, (iii) directs
its transfer agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) any certificate for shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note, (iv) fails to remove (or directs its transfer agent not to remove
or impairs, delays, and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate for any shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or threat that it
does not intend to honor the obligations described in this paragraph) and any such failure shall
continue uncured (or any written announcement, statement or threat not to honor its obligations
shall not be rescinded in writing) for three (3) business days after the Holder shall have delivered
a Notice of Conversion, (v) fails to retain a transfer agent, (vi) causes a conversion of this Note
to be delayed for more than three Business Days due to a balance owed by the Borrower to its
transfer agent, (vii) fails to repay Holder, within forty eight (48) hours of a demand from the
Holder, any amount of funds advanced by Holder to Borrower’s transfer agent in order to
process a conversion, (viii) fails to reserve sufficient amount of shares of common stock to
satisfy the Reserved Amount at all times, (ix) fails to provide a Rule 144 opinion letter from the
Borrower’s legal counsel to the Holder, covering the Holder’s resale into the public market of the
respective conversion shares under this Note, within two (2) business days of the Holder’s

         13
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 107 of 128




submission of a Notice of Conversion to the Borrower (provided that the Holder must request the
opinion from the Borrower at the time that Holder submits the respective Notice of Conversion
and the date of the respective Notice of Conversion must be on or after the date which is six (6)
months after the date that the Holder funded the Purchase Price under this Note), and/or (x) an
exemption under Rule 144 is unavailable for the Holder’s deposit into Holder’s brokerage
account and resale into the public market of any of the conversion shares under this Note at any
time after the date which is six (6) months after the date that the Holder funded the Purchase
Price under this Note.

               3.3 Failure to Deliver Transaction Expense Amount. The Borrower fails to
deliver the Transaction Expense Amount (as defined in the Purchase Agreement) to the Holder
within three (3) business days of the date such amount is due.

                3.4 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents including but not
limited to the Purchase Agreement and such breach continues for a period of ten (10) days after
written notice thereof to the Borrower from the Holder.

                3.5 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith (including, without limitation, the Purchase Agreement), shall
be false or misleading in any material respect when made and the breach of which has (or with
the passage of time will have) a material adverse effect on the rights of the Holder with respect to
this Note or the Purchase Agreement.

               3.6 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors or commence proceedings for its dissolution, or
apply for or consent to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be appointed for the
Borrower or for a substantial part of its property or business without its consent and shall not be
discharged within sixty (60) days after such appointment.

                3.7 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its property or other assets
for more than $100,000, and shall remain unvacated, unbonded or unstayed for a period of thirty
(30) days unless otherwise consented to by the Holder, which consent will not be unreasonably
withheld.

                 3.8 Bankruptcy.       Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower, or the Borrower admits in writing its inability to pay its debts
generally as they mature, or have filed against it an involuntary petition for bankruptcy relief, all
under federal or state laws as applicable or the Borrower admits in writing its inability to pay its
debts generally as they mature, or have filed against it an involuntary petition for bankruptcy
relief, all under international, federal or state laws as applicable.


         14
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 108 of 128




            3.9 Delisting of Common Stock. The Borrower shall fail to maintain the listing of
the Common Stock on at least one of the OTC Pink, OTCQB, Nasdaq National Market, Nasdaq
Small Cap Market, New York Stock Exchange, NYSE MKT, or an equivalent replacement
exchange

               3.10 Failure to Comply with the Exchange Act. The Borrower shall fail to
comply with the reporting requirements of the Exchange Act (including but not limited to
becoming delinquent in its filings) at any time after May 8, 2019; and/or the Borrower shall
cease to be subject to the reporting requirements of the Exchange Act.

               3.11 Liquidation. Any dissolution, liquidation, or winding up of Borrower or
any substantial portion of its business.

                3.12 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower’s ability to continue as a “going concern”
shall not be an admission that the Borrower cannot pay its debts as they become due.

                3.13 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are necessary to conduct
its business (whether now or in the future), or any disposition or conveyance of any material
asset of the Borrower.

               3.14 Financial Statement Restatement.      The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two years prior to the
Issue Date of this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have constituted a
material adverse effect on the rights of the Holder with respect to this Note or the Purchase
Agreement.

               3.15 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

                3.16 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the successor
transfer agent to Borrower and the Borrower.

                3.17 Cessation of Trading. Any cessation of trading of the Common Stock on
at least one of the OTC Pink, OTCQB, Nasdaq National Market, Nasdaq Small Cap Market,
New York Stock Exchange, NYSE MKT, or an equivalent replacement exchange, and such
cessation of trading shall continue for a period of five consecutive (5) Trading Days.



         15
Active\91320315.v1
      Case 20-12890-mkn         Doc 61     Entered 08/03/20 17:41:56         Page 109 of 128




                 3.18 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the Borrower of any
covenant or other term or condition contained in any of the Other Agreements (as defined
herein), after the passage of all applicable notice and cure or grace periods, shall, at the option of
the Holder, be considered a default under this Note and the Other Agreements, in which event
the Holder shall be entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreements” means, collectively, all agreements and
instruments between, among or by: (1) the Borrower, and, or for the benefit of, (2) the Holder
(and any affiliate of the Holder) or any other third party, including, without limitation,
promissory notes; provided, however, the term “Other Agreements” shall not include the
agreements and instruments defined as the Documents. Each of the loan transactions will be
cross-defaulted with each other loan transaction and with all other existing and future debt of
Borrower to the Holder.

               3.19 Bid Price. The Borrower shall lose the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a market
(including the OTC Pink, OTCQB or an equivalent replacement exchange).

                 3.20   [Reserved]

               3.21 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal, conveyance, or
disclosure by the Borrower or its officers, directors, and/or affiliates of, material non-public
information concerning the Borrower, to the Holder or its successors and assigns, which is not
immediately cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

               3.22 Unavailability of Rule 144. If, at any time on or after the date which is six
(6) months after the Issue Date, the Holder is unable to (i) obtain a standard “144 legal opinion
letter” from an attorney reasonably acceptable to the Holder, the Holder’s brokerage firm (and
respective clearing firm), and the Borrower’s transfer agent in order to facilitate the Holder’s
conversion of any portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and (ii) thereupon deposit such shares into the Holder’s brokerage account.

                3.23 Failure to Register. The Borrower fails to (i) file a registration statement
covering the Holder’s resale at prevailing market prices of all of the Common Stock (the
“Registration Statement”) underlying the Note and Common Stock underlying the Warrant (as
defined in the Purchase Agreement) (the “Warrant”) within sixty (60) calendar days following
the Issue Date (with the understanding that the minimum amount of shares of the Borrower’s
common stock to be registered in the Registration Statement with respect to the Holder shall be
equal to or greater than the Reserved Amount), (ii) comply with the registration rights agreement
between the Borrower and Holder entered into in connection with the issuance of this Note, or
(iii) immediately amend the Registration Statement or file a new Registration Statement (and
cause such Registration Statement to become immediately effective) if there are no longer
sufficient shares registered under the initial Registration Statement for the Holder’s resale of all


         16
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 110 of 128




of the Common Stock underlying the Note and Common Stock underlying the Warrant at
prevailing market prices.

Upon the occurrence of any Event of Default specified in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7,
3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16. 3.17, 3.18, 3.19, 3.20, 3.21, 3.22, and/or 3.23
exercisable through the delivery of written notice to the Borrower by such Holders (the “Default
Notice”), the Note shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to (i) 135% times the
sum of (w) the then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the “Mandatory
Prepayment Date”) plus (y) Default Interest, if any, on the amounts referred to in clauses (w)
and/or (x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof
(the then outstanding principal amount of this Note to the date of payment plus the amounts
referred to in clauses (x), (y) and (z) shall collectively be known as the “Default Sum”) or (ii) at
the option of the Holder, the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion of or
otherwise pursuant to such Default Sum in accordance with Article I, treating the Trading Day
immediately preceding the Mandatory Prepayment Date as the “Conversion Date” for purposes
of determining the lowest applicable Conversion Price, unless the Default Event arises as a result
of a breach in respect of a specific Conversion Date in which case such Conversion Date shall be
the Conversion Date), multiplied by (b) the highest Trading Price for the Common Stock during
the period beginning on the date of first occurrence of the Event of Default and ending one day
prior to the Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand, presentment or
notice, all of which hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all
other rights and remedies available at law or in equity.

The Holder shall have the right at any time, to require the Borrower, to immediately issue, in lieu
of the Default Amount and/or Default Sum, the number of shares of Common Stock of the
Borrower equal to the Default Amount and/or Default Sum divided by the Conversion Price then
in effect, pursuant to the terms of this Note (including but not limited to any beneficial
ownership limitations contained herein). This requirement by the Borrower shall automatically
apply upon the occurrence of an Event of Default without the need for any party to give any
notice or take any other action.

If the Holder shall commence an action or proceeding to enforce any provisions of this Note,
including, without limitation, engaging an attorney, then if the Holder prevails in such action, the
Holder shall be reimbursed by the Borrower for its attorneys' fees and other costs and expenses
incurred in the investigation, preparation and prosecution of such action or proceeding.

                               ARTICLE IV. MISCELLANEOUS

               4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or privilege preclude


         17
Active\91320315.v1
      Case 20-12890-mkn          Doc 61    Entered 08/03/20 17:41:56         Page 111 of 128




other or further exercise thereof or of any other right, power or privileges. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

               4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with
charges prepaid, or (iv) transmitted by hand delivery, telegram, electronic mail, or facsimile,
addressed as set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by electronic mail or
facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

             If to the Borrower, to:

                 Players Network Inc.
                 1771 E. Flamingo Rd., #201-A
                 Las Vegas, NV 89119
                 Attn: Mark Bradley
                 E-mail: ir@playersnetwork.com

             If to the Holder:

                 Auctus Fund, LLC
                 545 Boylston Street, 2nd Floor
                 Boston, MA 02116
                 Attn: Lou Posner
                 Facsimile: (617) 532-6420

             With a copy to (which copy shall not constitute notice):

                 Chad Friend, Esq., LL.M.
                 Anthony L.G., PLLC
                 625 N. Flagler Drive, Suite 600
                 West Palm Beach, FL 33401
                 E-mail: CFriend@AnthonyPLLC.com

              4.3 Amendments. This Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Holder. The term “Note” and all


         18
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56         Page 112 of 128




reference thereto, as used throughout this instrument, shall mean this instrument (and the other
Notes issued pursuant to the Purchase Agreement) as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

               4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its successors and
assigns. Neither the Borrower nor the Holder shall assign this Note or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the foregoing, the
Holder may assign its rights hereunder to any “accredited investor” (as defined in Rule 501(a) of
the 1933 Act) in a private transaction from the Holder or to any of its “affiliates”, as that term is
defined under the 1934 Act, without the consent of the Borrower. Notwithstanding anything in
this Note to the contrary, this Note may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof.

                4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

                4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts of laws. Any action
brought by either party against the other concerning the transactions contemplated by this Note
shall be brought only in the state courts of Massachusetts or in the federal courts located in the
Commonwealth of Massachusetts. The parties to this Note hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall not assert any
defense based on lack of jurisdiction or venue or based upon forum non conveniens. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY. The prevailing
party shall be entitled to recover from the other party its reasonable attorney's fees and costs. In
the event that any provision of this Note or any other agreement delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then such provision shall
be deemed inoperative to the extent that it may conflict therewith and shall be deemed modified
to conform with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.



         19
Active\91320315.v1
      Case 20-12890-mkn         Doc 61     Entered 08/03/20 17:41:56         Page 113 of 128




                4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion thereof required to
be paid at that time) plus accrued and unpaid interest plus Default Interest on such interest, the
Borrower and the Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to compensate the
Holder in part for loss of the opportunity to convert this Note and to earn a return from the sale
of shares of Common Stock acquired upon conversion of this Note at a price in excess of the
price paid for such shares pursuant to this Note. The Borrower and the Holder hereby agree that
such amount of stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert this Note into
shares of Common Stock.

              4.8 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

                4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to the extent that
it converts this Note into Common Stock. The Borrower shall provide the Holder with prior
notification of any meeting of the Borrower’s shareholders (and copies of proxy materials and
other information sent to shareholders). In the event of any taking by the Borrower of a record
of its shareholders for the purpose of determining shareholders who are entitled to receive
payment of any dividend or other distribution, any right to subscribe for, purchase or otherwise
acquire (including by way of merger, consolidation, reclassification or recapitalization) any share
of any class or any other securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any proposed sale, lease or
conveyance of all or substantially all of the assets of the Borrower or any proposed liquidation,
dissolution or winding up of the Borrower, the Borrower shall mail a notice to the Holder, at
least twenty (20) days prior to the record date specified therein (or thirty (30) days prior to the
consummation of the transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or other event, and a
brief statement regarding the amount and character of such dividend, distribution, right or other
event to the extent known at such time. The Borrower shall make a public announcement of any
event requiring notification to the Holder hereunder substantially simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.9 including, but not
limited to, name changes, recapitalizations, etc. as soon as possible under law.

                 4.10 Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the applicable provision shall
automatically be revised to equal the maximum rate of interest or other amount deemed interest
permitted under applicable law. The Borrower covenants (to the extent that it may lawfully do
so) that it will not seek to claim or take advantage of any law that would prohibit or forgive the
Borrower from paying all or a portion of the principal or interest on this Note.

              4.11 Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating the intent and


         20
Active\91320315.v1
      Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56        Page 114 of 128




purpose of the transaction contemplated hereby. Accordingly, the Borrower acknowledges that
the remedy at law for a breach of its obligations under this Note will be inadequate and agrees, in
the event of a breach or threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or in equity, and in
addition to the penalties assessable herein, to an injunction or injunctions restraining, preventing
or curing any breach of this Note and to enforce specifically the terms and provisions thereof,
without the necessity of showing economic loss and without any bond or other security being
required. No provision of this Note shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of, and interest on, this Note at the time, place,
and rate, and in the form, herein prescribed.

                4.12 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other provision hereof.

                4.13 Dispute Resolution. In the case of a dispute as to the determination of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount, Default
Sum, Closing or Maturity Date, the closing bid price, or fair market value (as the case may be) or
the arithmetic calculation of the Conversion Price or the applicable prepayment amount(s) (as the
case may be), the Borrower or the Holder shall submit the disputed determinations or arithmetic
calculations via facsimile (i) within two (2) Business Days after receipt of the applicable notice
giving rise to such dispute to the Borrower or the Holder or (ii) if no notice gave rise to such
dispute, at any time after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Borrower are unable to agree upon such determination or calculation within
two (2) Business Days of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Borrower or the Holder, then the Borrower shall, within two (2)
Business Days, submit via facsimile (a) the disputed determination of the Conversion Price, the
closing bid price, the or fair market value (as the case may be) to an independent, reputable
investment bank selected by the Borrower and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Price, Conversion Amount, any prepayment amount or
Default Amount, Default Sum to an independent, outside accountant selected by the Holder that
is reasonably acceptable to the Borrower. The Borrower shall cause at its expense the investment
bank or the accountant to perform the determinations or calculations and notify the Borrower and
the Holder of the results no later than ten (10) Business Days from the time it receives such
disputed determinations or calculations. Such investment bank’s or accountant’s determination
or calculation shall be binding upon all parties absent demonstrable error.

               4.14 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any term more favorable
to the holder of such security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall become a part of the
transaction documents with the Holder. The types of terms contained in another security that
may be more favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion lookback periods, interest rates,

         21
Active\91320315.v1
      Case 20-12890-mkn     Doc 61    Entered 08/03/20 17:41:56     Page 115 of 128




original issue discounts, stock sale price, private placement price per share, and warrant
coverage.



                                 [signature page follows]




         22
Active\91320315.v1
      Case 20-12890-mkn    Doc 61    Entered 08/03/20 17:41:56    Page 116 of 128




       IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by its
duly authorized officer as of the date first above written.


                                               PLAYERS NETWORK INC.


                                               By: _______________________________
                                               Name: Mark Bradley
                                               Title: Chief Executive Officer




         23
Active\91320315.v1
     Case 20-12890-mkn        Doc 61     Entered 08/03/20 17:41:56       Page 117 of 128


                                       EXHIBIT A
                                 NOTICE OF CONVERSION

                The undersigned hereby elects to convert $_________________principal amount
of the Note (defined below) together with $________________ of accrued and unpaid interest
thereto, totaling $_____________ into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of Players Network
Inc., a Nevada corporation (the “Borrower”), according to the conditions of the convertible note
of the Borrower dated as of March 22, 2019 (the “Note”), as of the date written below. No fee
will be charged to the Holder for any conversion, except for transfer taxes, if any.

Box Checked as to applicable instructions:

       []      The Borrower shall electronically transmit the Common Stock issuable pursuant
               to this Notice of Conversion to the account of the undersigned or its nominee with
               DTC through its Deposit Withdrawal At Custodian system (“DWAC Transfer”).

               Name of DTC Prime Broker:
               Account Number:

       [ ]     The undersigned hereby requests that the Borrower issue a certificate or
               certificates for the number of shares of Common Stock set forth below (which
               numbers are based on the Holder’s calculation attached hereto) in the name(s)
               specified immediately below or, if additional space is necessary, on an attachment
               hereto:

               Name: [NAME]
               Address: [ADDRESS]

               Date of Conversion:                            _____________
               Applicable Conversion Price:                  $____________
               Number of Shares of Common Stock to be Issued
                 Pursuant to Conversion of the Notes:        ______________
               Amount of Principal Balance Due remaining
                 Under the Note after this conversion:       ______________
               Accrued and unpaid interest remaining:        ______________

               [HOLDER]


               By:_____________________________
               Name: [NAME]
               Title: [TITLE]
               Date: [DATE]




ACTIVE\77698888.v1
Active\91320315.v1
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 118 of 128




         Exhibit E
     CaseCase
          20-12890-mkn   Doc 61 Document
              1:20-cv-10766-LTS Entered 08/03/20
                                         6 Filed17:41:56
                                                 07/17/20 Page
                                                          Page 119
                                                               1 of of
                                                                    3 128



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

===============================
                                              :
AUCTUS FUND, LLC,                             :
                                              :
               Plaintiff,                     :      Civil Action No. 1:20-cv-10766-LTS
                                              :
               v.                             :
                                              :
PLAYERS NETWORK, INC., and                    :      ORAL ARGUMENT REQUESTED
MARK BRADLEY,                                 :
                                              :
               Defendants.                    :
                                              :
===============================

             PLAINTIFF AUCTUS FUND, LLC’S MOTION TO SEVER
           AND PROSECUTE CLAIMS AGAINST DEFENDANT BRADLEY
         FROM CLAIMS AGAINST DEFENDANT PLAYERS NETWORK, INC.

       The Plaintiff, Auctus Fund, LLC (hereinafter “Auctus”), respectfully moves this Honorable

Court, pursuant to Rule 21 of the Federal Rules of Civil Procedure, to sever all claims (hereinafter

the “Bradley Claims”) as alleged against Defendant Mark Bradley (hereinafter “Bradley”), from

those claims alleged in the Complaint (hereinafter the “PNTV Claims”) as asserted against

Defendant Players Network, Inc. (hereinafter “PNTV” or the “Company”), and permit the Plaintiff

to continue its prosecution of the Bradley Claims in the instant litigation (hereinafter the

“Litigation”). The Plaintiff states that, on or about June 17, 2020, Defendant PNTV has filed for

protection under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court in the

District of Nevada (Las Vegas), styled as In re: Players Network d/b/a The Players Network d/b/a

The Players Network, Inc., Case No. 20-12890-MKN (U.S. Bank. Ct., D. NV (Las Vegas))

(hereinafter the “Bankruptcy Action”). As a result and pursuant to 11 U.S.C. § 362, an automatic

stay is imposed upon the PNTV Claims against the Company, as alleged in the Litigation. By this
     CaseCase
          20-12890-mkn   Doc 61 Document
              1:20-cv-10766-LTS Entered 08/03/20
                                         6 Filed17:41:56
                                                 07/17/20 Page
                                                          Page 120
                                                               2 of of
                                                                    3 128



Motion, the Plaintiff asserts that the PNTV Claims against the Company, which are subject to the

automatic stay, should be severed from the Bradley Claims, and that this Court should permit the

same to be prosecuted by Auctus. The Plaintiff respectfully submits its Memorandum of Law and

the Affidavit of Philip M. Giordano (hereinafter the “Giordano Affidavit”), with Exhibits, in

support of its Motion and requests a hearing at this Court’s earliest convenience.

       WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully moves this Honorable Court

to sever the Bradley Claims, as alleged against Defendant Mark Bradley, from the PNTV Claims,

as asserted against Defendant Players Network, Inc., and permit the Plaintiff to continue its

prosecution of the Defendant Bradley in the Litigation. The Plaintiff respectfully requests a hearing

on its Motion to Sever.

                                                        Respectfully submitted,
                                                        PLAINTIFF, Auctus Fund, LLC.

                                                        By its Attorneys,




                                                           /s/ Philip M. Giordano____
                                                        Philip M. Giordano, Esq. (#193530)
                                                        Sophia E. Kyziridis, Esq. (#703590)
                                                        Giordano & Company, P.C.
                                                        REED & GIORDANO, P.A.
                                                        47 Winter Street, Suite 800
                                                        Boston, Massachusetts 02108-5005
                                                        Telephone: (617) 723-7755
                                                        Email: pgiordano@reedgiordano.com
Dated: July 17, 2020                                    Email: skyziridis@reedgiordano.com
     CaseCase
          20-12890-mkn   Doc 61 Document
              1:20-cv-10766-LTS Entered 08/03/20
                                         6 Filed17:41:56
                                                 07/17/20 Page
                                                          Page 121
                                                               3 of of
                                                                    3 128



                                CERTIFICATE OF SERVICE

         I, Philip M. Giordano, do hereby certify that on the 17th day of July, 2020, I caused to be
served a true and correct copy of Plaintiff Auctus Fund, LLC’s Motion to Sever Claims Against
Defendant Mark Bradley from Players Network, Inc., as filed by and through the District Court’s
electronic filing/ECF system and that such true copy is available for downloading and viewing by
all parties and counsel of record.




Dated: July 17, 2020                                 /s/ Philip M. Giordano
                                                     Philip M. Giordano
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 122 of 128




         Exhibit F
      Case 20-12890-mkn           Doc 61     Entered 08/03/20 17:41:56        Page 123 of 128


                                               EXHIBIT __

                                     FORM OF CONVERSION NOTICE

The undersigned hereby elects to convert $____________ principal amount of the Note (defined below)
together with $___________ of accrued and unpaid interest, totaling $__________ into that number of
shares of Common Stock to be issued pursuant to the conversion of the Note (“Common Stock”) as set
forth below, of Players Network (THE), a #CIQINACTIVE corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of November 6, 2018 [or March 22, 2019]
(the “Note”), as of the date written below.


Box Checked as to applicable instructions:

        [ ]     The Borrower shall electronically transmit the Common Stock issuable pursuant to this
                Notice of Conversion to the account of the undersigned or its nominee with DTC through
                its Deposit Withdrawal at Custodian system (“DWAC Transfer”).

        [ ]     The undersigned hereby requests that the Borrower issue a certificate or certificates for
                the number of shares of Common Stock set forth below (which numbers are based on the
                Holder’s calculation attached hereto) in the name(s) specified immediately below or, if
                additional space is necessary, on an attachment hereto:



        Date of conversion:                                                     [Insert Date]
        Applicable conversion price:                                            $[price/share]
        Number of shares of common stock to be issued
        pursuant to conversion of the Note:                                     [# of shares]
        Amount of principal balance remaining due under
        the Note after this conversion:                                         $[Insert amount]
        Accrued and unpaid interest remaining:                                  $[Insert amount]
        TA fees paid on behalf of PNTV:                                         TBD
        Penalties Remaining:                                                    TBD




         AUCTUS FUND, LLC


        By:
        Name:
        Title:
        Date:
        545 Boylston Street
        Boston, MA 02116
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 124 of 128




        Exhibit G
     Case 20-12890-mkn           Doc 61      Entered 08/03/20 17:41:56         Page 125 of 128


                                              EXHIBIT A
                                        NOTICE OF CONVERSION

The undersigned hereby elects to convert $32,287.60 principal amount of the Note (defined below)
together with $1,712.40 of accrued and unpaid interest, totaling $34,000.00 into that number of shares
of Common Stock to be issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of Players Network (THE), a #CIQINACTIVE corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of November 6, 2018 (the “Note”), as of the
date written below.


Box Checked as to applicable instructions:

        [X]     The Borrower shall electronically transmit the Common Stock issuable pursuant to this
                Notice of Conversion to the account of the undersigned or its nominee with DTC through
                its Deposit Withdrawal at Custodian system (“DWAC Transfer”).

        []      The undersigned hereby requests that the Borrower issue a certificate or certificates for
                the number of shares of Common Stock set forth below (which numbers are based on the
                Holder’s calculation attached hereto) in the name(s) specified immediately below or, if
                additional space is necessary, on an attachment hereto:



                Date of conversion:                                             July 8, 2020
                Applicable conversion price:                                    $0.0013333
                Number of shares of common stock to be issued
                pursuant to conversion of the notes:                            25,500,000
                Amount of principal balance due remaining under
                the note after this conversion:                                 $199,197.28
                Accrued and unpaid interest remaining:                          $0.00
                TA fees paid on behalf of PNTV:                                 TBD
                Penalties Remaining:                                            TBD




        AUCTUS FUND, LLC


        By: _____________________________
        Name: Lou Posner
        Title: Managing Director
        Date: July 8, 2020
        545 Boylston Street
        Boston, MA 02116
Case 20-12890-mkn   Doc 61   Entered 08/03/20 17:41:56   Page 126 of 128




        Exhibit H
               Case 20-12890-mkn        Doc 61    Entered 08/03/20 17:41:56      Page 127 of 128




Subject:                         FW: PNTV Conversion 7/8



       From: Mark Bradley <mbradley@playersnetwork.com>
       Date: July 8, 2020 at 1:32:06 PM EDT
       To: Kevin Singh <kevins@auctusfundllc.com>
       Cc: Brian Barthlow <brian@empirestock.com>, "info@empirestock.com"
       <info@empirestock.com>, Teresa Budd <teresab@auctusfundllc.com>, Lou Posner
       <louposner@auctusfundllc.com>, Thomas Crowe <tcrowe@thomascrowelaw.com>
       Subject: Re: PNTV Conversion 7/8


       Kevin as advised last time you sent a notices from the courts. you're not allowed to convert you
       are in a court-ordered stayn
        You're already in contempt of federal court from the last conversion please be advised speak to
       your attorneys because this is what will cause substantial issues and repercussions to Actus as
       well as fines.

       Thank you
       Mark Bradley

       On Wed, Jul 8, 2020, 8:36 AM Kevin Singh <kevins@auctusfundllc.com> wrote:

           Hi Brian,

           Please see the attached Conversion Notice for PNTV.


           Can you please DWAC the shares to the following Brokerage account:

           AUCTUS FUND, LLC

           Name of DTC Prime Broker: LEK Securities

           DTC Participant #: 512

           Account Number: AUCTUSFUNDLLC

           FBO: Auctus Fund, LLC



           Please let me know if you need any additional information.



           Thank you.

                                                           1
    Case 20-12890-mkn     Doc 61   Entered 08/03/20 17:41:56   Page 128 of 128




Kevin Singh

Financial Operations Associate

Auctus Fund LLC

545 Boylston Street

Boston, MA 02116



E: kevins@auctusfundllc.com




                                        2
